


Exhibit 10.24


[VONAGE]


October 9, 2013




Wain Kellum
C/O Vocalocity, Inc.
1375 Peachtree Street, NE, Suite 200
Atlanta, GA 30309


Dear Wain:


Vonage Holdings Corp. (“Vonage”), on behalf of its newly acquired subsidiary,
Vocalocity, Inc. (the “Subsidiary” and, together with Vonage, the “Company”), is
extending an offer of employment. This offer letter (the “Offer Letter”) shall
set forth the terms of your employment with the Company.


1. Employment


(a)
You will be employed in the position of President of the Subsidiary, reporting
to the Chief Executive Officer of the Company. You shall have the duties and
responsibilities customarily performed by a President of a business unit of a
public company and such other duties as may be assigned to you by the Chief
Executive Officer of the Company from time to time. You shall devote your
full-time working time to your duties for the Company, except that you may (i)
serve on corporate boards, with the prior consent of the Chief Executive
Officer, the Chairman of the Board and the Lead Independent Director of the
Board of Directors of the Company, (ii) serve on the boards of, or as an advisor
to, the entities listed on a schedule to be provided in writing by You to Vonage
within ten (10) days following the date of this Offer Letter, subject to the
mutual consent of You and the Chief Executive Officer of the Company, not to be
unreasonably withheld, (iii) serve on civic or charitable boards or engage in
charitable activities without remuneration therefor, and (iv) manage your
personal investments, and serve as an executor, trustee, or in a similar
fiduciary capacity in connection therewith, provided that such activities do
not, individually or in the aggregate, result in a conflict of interest with the
Company, a breach of the restrictive covenants set forth in your Employee
Covenants Agreement (described in Section 8(a) below), or conflict materially
with the performance of your duties under this Offer Letter.

(b)
Your employment will commence on the Closing (as defined in the Agreement and
Plan of Merger, dated as of October [__], 2013, by and among Vonage, the
Subsidiary, and certain other parties thereto) (the “Commencement Date”).


1

--------------------------------------------------------------------------------



2. Location


Your office location will be the Subsidiary’s offices in Atlanta, Georgia, with
travel to Vonage’s headquarters in Holmdel, New Jersey, as required for business
reasons.


3. Compensation


(a)
The Company will pay you an annual base salary (“Base Salary”) of $325,000, less
applicable withholding, payable in equal installments in accordance with the
Company’s regular payroll practices for similarly situated employees, but in no
event less frequently than biweekly in arrears.



(b)
In addition to your Base Salary, for calendar year 2013, you will be eligible to
receive the annual cash bonus award that you were eligible to receive under the
Subsidiary Executive Bonus Plan based on the achievement of the existing
performance-based criteria under the Subsidiary Executive Bonus Plan.



(c)
Commencing in calendar year 2014, you will be eligible for an annual cash bonus
with a Target Bonus Opportunity (“TBO”) of 60% of your current Base Salary for
the applicable year. The amount of your annual bonus will be based on the
achievement of performance objectives determined by the Company, in its sole
discretion, after good faith consultation with you. In 2014, 50% of TBO
attainment will be tied to performance objectives related to the performance of
the Subsidiary and 50% of TBO attainment will be tied to performance of the
Company. TBO payouts are not guaranteed and are granted in the Company’s sole
discretion. When made, TBO payouts are generally paid in late February/early
March. You must be employed on the payout date to receive any TBO payout.



4. Equity Awards


(a)
    You will be granted Restricted Stock Units (“RSUs”) under the Vonage
Holdings Corp. Amended and Restated 2006 Incentive Plan (the “Incentive Plan”)
covering a number of shares of Vonage’s common stock which have a value at the
date of grant based on the closing price per share on such date equal to three
million dollars ($3,000,000). The RSUs will be granted on the first trading day
of the calendar month that follows the Commencement Date. The number of the RSUs
to be granted shall be based on the closing price of the Company’s common stock
on the date of grant.



(b)
Such RSUs shall be issued on the form of RSU agreement (the “RSU Agreement”)
approved by the Board for RSU grants made under the Incentive Plan, with the
number of shares being subject to adjustment based on subsequent stock splits,
reverse stock splits, other adjustments, or recapitalizations, as provided in
the Incentive Plan. The RSUs shall be issued in three tranches as set forth
below. Each tranche shall vest only


2

--------------------------------------------------------------------------------



upon satisfaction of both the time-based and performance-based vesting criteria
applicable to such tranche. 25% of the RSUs shall be Tranche 1 RSUs; 45% of the
RSUs shall be Tranche 2 RSUs and, 30% of the RSUs shall be Tranche 3 RSUs.
 
(i)
Subject to Section 6(a), the Tranche 1 RSUs shall vest if the 2014 performance
criteria applicable to such tranche of RSUs are attained and you are
continuously employed through December 31, 2015.



(ii)
The Tranche 2 RSUs shall vest if the 2015 performance criteria applicable to
such tranche of RSUs are attained and you are continuously employed through
December 31, 2015. In addition, if the 2014 revenue target and attainment for
that metric is not achieved in 2014, the 2014 revenue attainment can be made up
in 2015 if the 2015 revenue target is achieved, so that both the 2014 and 2015
revenue attainments may be achieved in 2015.



(iii)
The Tranche 3 RSUs shall vest if the 2016 performance criteria applicable to
such tranche of RSUs are attained and you are continuously employed through
December 31, 2016.



(c)
The performance criteria applicable to each tranche of RSUs shall be based on
the achievement of performance objectives related to the performance of the
Subsidiary, as determined by the Company in its sole discretion after good faith
consultation with you.



(d)
The RSU grant will be governed by and subject to the terms of the Incentive Plan
and the RSU Agreement and in the event of a conflict between this Section and
the Incentive Plan and RSU Agreement, the terms of the Incentive Plan and RSU
Agreement shall control.



5. Holding Period


(a) In addition to applicable securities law restrictions, the portion of the
proceeds you receive in connection with Vonage’s acquisition of the Subsidiary
(the “Merger”) in the form of Vonage common stock (“Stock Merger Consideration”)
shall be subject to restrictions on transfer as follows (the “Holding Period”):


(i)    100% of the Stock Merger Consideration shall be non-transferrable prior
to the     first anniversary of the Closing.



3

--------------------------------------------------------------------------------



(ii)    50% of the Stock Merger Consideration shall be non-transferrable prior
to the second anniversary of the Closing.


Notwithstanding the foregoing, the transfer restrictions pursuant to this
Section 5 shall be inapplicable upon the termination of your employment with the
Company for any reason other than by the Company for Cause or by you without
Good Reason. For the avoidance of doubt, none of the Stock Merger Consideration
shall be subject to forfeiture and the provisions of this Section 5 shall only
restrict the transfer of your Stock Merger Consideration for the time periods
specified above.


(b) The Stock Merger Consideration certificates will bear legends to reflect the
transfer restrictions described above.



(c)
As consideration for the Holding Period described in this Section 5, you shall
also receive, at the end of the two (2) year Holding Period, an additional RSU
grant with a value equal to ten percent (10%) of the value (determined as of the
closing date of the Merger) of the shares subject to the Holding Period.



6. Severance


(a)
If your employment is terminated by the Company without Cause or by you with
Good Reason, each as defined below, you will be entitled to severance pay equal
to nine (9) months of your then-current base salary, less applicable
withholding, which will be paid by the Company during its regular payroll cycle
over the nine (9) month period following the date of your employment
termination; provided that the first payment shall be made on the sixtieth
(60th) day after your termination of employment, and such first payment shall
include payment of any amounts that otherwise would be due prior thereto. In
addition, if your employment is terminated by the Company without Cause or by
you with Good Reason on or after December 31, 2014 and prior to December 31,
2015 and the 2014 performance criteria applicable to the Tranche 1 RSUs have
been attained as of such termination date, the Tranche 1 RSUs shall fully vest
and be settled on the sixtieth (60th) day following your termination of
employment. Notwithstanding anything to the contrary herein, the payments and
benefits set forth in this Section 6 shall be subject to and contingent upon
your execution and delivery to the Company of a Separation Agreement and General
Release in a form reasonably acceptable to the Company in its sole discretion
(the “Release”), and such Release having become effective and irrevocable in its
entirety within sixty (60) days of your termination of employment. For the
avoidance of doubt, any severance payments and benefits set forth in this
Section 6 shall be forfeited u


4

--------------------------------------------------------------------------------



nless an effective Release has been received by the Company and has become
irrevocable no later than sixty (60) days following your termination of
employment.


(b)
Definitions:



“Cause” means (i) material failure to perform your employment duties (not as
consequence of any illness, accident or other disability), (ii) continued,
willful failure to carry out any reasonable lawful direction of the Company
given to you in writing, (iii) diverting or usurping a corporate opportunity of
the Company, (iv) fraud, willful malfeasance, gross negligence or recklessness
in the performance of employment duties, (v) willful failure to comply with any
of the material terms of this Offer Letter, (vi) other serious, willful
misconduct which causes material injury to the Company or its reputation,
including, but not limited to, willful or gross misconduct toward any of the
Company’s other employees, (vii) conviction of, or plea of nolo contendre to, a
felony or a crime involving moral turpitude, and/or (viii) material violation of
any written Company policies or procedures.


“Good Reason” means: (i) a material decrease in your base salary; (ii) a
material diminution of your authorities, duties or responsibilities; (iii) a
failure of the Company to pay material compensation due and payable to you in
connection with your employment; (iv) willful failure to comply with any of the
material terms of this Offer Letter; and/or (v) the relocation of your principal
office more than 50 miles away from Atlanta, Georgia; provided, however, that no
event or condition described in clauses (i) through (v) shall constitute Good
Reason unless (x) you give the Company’s most senior Human Resources employee
written notice of your intention to terminate your employment for Good Reason
and the grounds for such termination within 60 days after the occurrence of the
event giving rise to the “Good Reason” termination and (y) such grounds for
termination (if susceptible to correction) are not corrected by the Company
within 30 days of its receipt of such notice (or, in the event that such grounds
cannot be corrected within such 30-day period, the Company has not taken all
reasonable steps within such 30 day period to correct such grounds as promptly
as practicable thereafter). If the Company does not correct the grounds for
termination during such 30-day cure period (or take all reasonable steps within
such 30 day period to correct such grounds as promptly as practicable
thereafter), your termination of employment for “Good Reason” shall become
effective on the first business day following the end of the cure period. Unless
otherwise advised by the Company, you will be expected to perform services for
the Company during the cure period.
7. Benefits


(a)
You shall be entitled to participate in all employee health and welfare plans,
programs and arrangements of the Company and the Subsidiary, to the extent you
are eligible to participate in such plans, in accordance with their respective
terms, as may be


5

--------------------------------------------------------------------------------



amended from time to time and on the basis no less favorable than that made
available to other similarly situated senior executives of the Subsidiary.


(b)
You will annually be entitled to twenty (20) Flexible Days Off (FDO) to be used
in accordance with our Flexible Days Off policy.



8. Miscellaneous


(a)
In connection with your employment you will be required to enter into the
Subsidiary’s standard form of Employee Covenants Agreement; provided that such
agreement shall cover the Company and shall subject you to non-competition and
non-solicitation restrictive covenants during the term of your employment and
for a period that will expire on the later of (i) the fifth (5th) anniversary of
the Closing and (ii) the second (2nd) anniversary of the termination of your
employment.

  
(b)
You hereby represent to the Company that you are under no obligation or
agreement that would prevent you from becoming an employee of the Company or
adversely impact your ability to perform the expected responsibilities. By
accepting this offer, you agree that no trade secret or proprietary information
not belonging to you or the Company will be disclosed or used by you at the
Company.



(c)
This Offer Letter does not create an implied or express guarantee of continued
employment. By accepting this offer, you are acknowledging that you are an
employee at-will. This means that either you or the Company may terminate your
employment at any time and for any reason or for no reason. This Offer Letter
contains the entire agreement and understanding between you and the Company with
respect to the terms of your employment and supersedes any prior or
contemporaneous agreements, understandings, communications, offers,
representations, warranties, or commitments by or on behalf of the Company,
whether written or oral with respect to the terms of your employment, including,
without limitation, your offer letter dated January 8, 2010 with the Subsidiary
and your employment agreement dated as of August 18, 2010 with the Subsidiary
(the “Prior Agreement”); provided, however, that the foregoing shall not affect
your eligibility to receive an annual bonus in respect of calendar year 2013 as
described in Section 3(b) above and in Section 4(b) of the Prior Agreement.
Except for amendments to increase compensation payable to you, the terms of this
Offer Letter may not be amended except pursuant to a written agreement between
you and the Company.



(d)
Section 409A



(i)
The intent of the parties is that payments and benefits under this Offer Letter
comply with or be exempt from Internal Revenue Code Section 409A and the
regulations and guidance promulgated there under (collectively “Section 409A”)
and, accordingly, to the maximum extent permitted, this Offer Letter shall be
interpreted to be exempt from Section 409A or in compliance therewith,


6

--------------------------------------------------------------------------------



as applicable. If you notify the Company that you have received advice of tax
counsel of national reputation with expertise in Section 409A that any provision
of this Offer Letter (or of any award of compensation, including equity
compensation or benefits) would cause you to incur any additional tax or
interest under Section 409A (with specificity as to the reason thereof) or the
Company independently makes such determination, the Company shall, after
consulting with you, reform such provision to try to comply with Section 409A
through good faith modifications to the minimum extent reasonably appropriate to
conform with Section 409A. To the extent that any provision hereof is modified
in order to comply with or be exempt from Section 409A, such modification shall
be made in good faith and shall, to the maximum extent reasonably possible,
maintain the original intent and economic benefit to you and the Company of the
applicable provision without violating the provisions of Section 409A.


(ii)
A termination of employment shall not be deemed to have occurred for purposes of
any provision of this Offer Letter providing for the payment of any amounts or
benefits that are considered nonqualified deferred compensation under Section
409A upon or following a termination of employment, unless such termination is
also a “separation from service” within the meaning of Section 409A and the
payment thereof prior to a “separation from service” would violate Section 409A.
For purposes of any such provision of this Offer Letter relating to any such
payments or benefits, references to a “termination,” “termination of employment”
or like terms shall mean “separation from service.”



(iii)
If, as of the date of your “separation from service” from the Company, you are a
“specified employee” (within the meaning of that term under Section
409A(a)(2)(B)), then with regard to any payment or the provision of any benefit
that is considered “nonqualified deferred compensation” under Section 409A
(whether under this Offer Letter, any other plan, program, payroll practice or
any equity grant) and is payable upon your separation from service, such payment
or benefit shall not be made or provided until the date which is the earlier of
(A) the expiration of the six (6) month-and-one-day period measured from the
date of your “separation from service,” and (B) the date of your death (the
“Delay Period”) and this Offer Letter and each such plan, program, payroll
practice or equity grant shall hereby be deemed amended accordingly. Upon the
expiration of the Delay Period, all payments and benefits delayed pursuant to
this Section (whether they would have otherwise been payable in a single sum or
in installments in the absence of such delay) shall be paid or reimbursed to you
in a lump sum with interest at the prime rate as published in the Wall Street
Journal on the first business day of the Delay Period (provided that any payment
measured by a change in value that continues during the Delay Period shall not
be credited with interest for the Delay Period), and any remaining payments and
benefits due under this Offer Letter shall be paid or provided in


7

--------------------------------------------------------------------------------



accordance with the regularly scheduled payment dates specified for them herein.


(iv)
For purposes of Section 409A, your right to receive any installment payments
pursuant to this Offer Letter shall be treated as a right to receive a series of
separate and distinct payments. Whenever a payment under this Offer Letter
specifies a payment period with reference to a number of days (e.g., “payment
shall be made within thirty (30) days following the date of termination”), the
actual date of payment within the specified period shall be within the sole
discretion of the Company.



(v)
To the extent any reimbursement or in-kind payment provided pursuant to this
Offer Letter is deemed nonqualified deferred compensation subject to Section
409A then (i) all such expenses or other reimbursements as provided herein shall
be payable in accordance with the Company’s policies in effect from time to
time, but in any event shall be made on or prior to the last day of the taxable
year following the taxable year in which such expenses were incurred by you;
(ii) no such reimbursement or expenses eligible for reimbursement in any taxable
year shall in any way affect the expenses eligible for reimbursement in any
other taxable year; and (iii) the right to such reimbursement or in-kind
benefits shall not be subject to liquidation or exchanged for another benefit.



(vi)
No amounts payable to you by the Company or any of its subsidiaries or
affiliates under this Agreement or any other agreement that constitute
nonqualified deferred compensation subject to Section 409A shall be subject to
offset by any other amount, except as permitted under Section 409A.



(e)
Withholding: The Company may withhold any tax (or other governmental obligation)
that may result from the payments made and benefits provided to you under this
Offer Letter or require you to make other arrangements satisfactory to the
Company to enable it to satisfy all such withholding requirements.



(f)
Governing Law; Waiver of Jury Trial. All matters affecting this Offer Letter,
including the validity thereof, are to be governed by, and interpreted and
construed in accordance with, the laws of the State of New Jersey applicable to
contracts executed in and to be performed in that State. YOU AND THE COMPANY
HEREBY ACKNOWLEDGE AND AGREE THAT YOU AND THE COMPANY ARE HEREBY WAIVING ANY
RIGHTS TO TRIAL BY JURY IN ANY ACTION, PROCEEDING OR COUNTERCLAIM BROUGHT BY
EITHER YOU OR THE COMPANY AGAINST THE OTHER IN CONNECTION WITH ANY MATTER
WHATSOEVER ARISING OUT OF OR IN ANY WAY CONNECTED WITH THIS OFFER LETTER.




8

--------------------------------------------------------------------------------



(g)
Remedies. In addition to all other legal and equitable remedies, the prevailing
party in any dispute that in any way relates to this Offer Letter or your
employment hereunder shall be entitled to recover his or its reasonable
attorneys’ fees and expenses incurred in connection with such dispute.




9

--------------------------------------------------------------------------------





Notwithstanding anything to the contrary, this Offer Letter shall be null and
void ab initio if the Closing does not occur. Please indicate your acceptance of
this offer by signing the Offer Letter in the space provided below.


Sincerely,


/s/ David Pearson
    
David Pearson
Chief Financial Officer and Treasurer






Agreed and Accepted:






Name: _______/s/ Wain Kellum ____________
Wain Kellum


Date: __10/09/2013_________



10